*599Nothing in the statements of defendant or his counsel at the plea, at an intervening court appearance, or at sentencing, cast doubt on defendant’s guilt, negated any element of the crimes or amounted to a plea withdrawal application. As such, the court was under no obligation to make any further inquiry (see People v Toxey, 86 NY2d 725 [1995]; People v Lopez, 71 NY2d 662, 666 [1988]). Nor does the alleged ambiguity in the factual allocution require reversal, as it does not suggest that the plea was improvident or baseless, or undermine the voluntariness of the plea (see People v Seeber, 4 NY3d 780, 781 [2005]). Concur— Tom, J.R, Andrias, Saxe, DeGrasse and Manzanet-Daniels, JJ.